EXHIBIT 10.1




December 29, 2009

Les H. Wagner
Chattanooga, Tennessee

Dear Les:

        On behalf of National Coal Corp. (the “Parent”) and its subsidiary
National Coal Corporation (the “Operating Company”) (collectively the “Company”
or “National Coal”), I am pleased to extend an offer with our Company for the
additional position of acting Chief Financial Officer and Vice President on the
following terms:

1.     Position. You will serve in an additional capacity as Acting Chief
Financial Officer and Vice President of the Company, effective January 1, 2010.
You will report to the Chief Executive Officer of the Parent. By signing this
letter agreement, you represent and warrant to the Company you are under no
contractual commitments inconsistent with your obligations to the Company.

2.     Salary and Bonus Opportunity. You will be paid a salary at the annual
rate of $200,000, payable in accordance with the Company’s standard payroll
practices for salaried employees. Your pay will be subject to adjustment
pursuant to the Company’s employee compensation policies in effect from time to
time. Beginning for the year 2010, you shall also be eligible for an incentive
bonus, upon terms and conditions to be established by the Company’s Board, for
an annual amount up to and not to exceed 33 1/3% of your annual salary.

3.     Stock Options. Subject to the approval of the Parent’s Board of Directors
or its Compensation Committee, you will be granted an option to purchase 50,000
shares of Parent’s Common Stock. The exercise price per share will be equal to
the fair market value per share on the date the option is granted or on your
first day of employment, whichever is later. The option will be subject to the
terms and conditions applicable to options granted under the Company’s 2004
Stock Plan, as described in that Plan and the applicable stock option agreement.
You will vest in 25% of the option shares on the first, second, third and fourth
anniversaries of your start date, as described in the applicable stock option
agreement. Additionally, the options will accelerate and vest in their entirety
upon a Change of Control, which shall include the occurrence of any of the
following events: (a) any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
other than the Operating Company or Parent, any trustee or other fiduciary
holding securities under any employee benefit plan of the Operating Company
and/or Parent, or any company owned, directly or indirectly, by the stockholders
of Parent in substantially the same proportions as their ownership of the
Operating Company and/or Parent is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Operating Company and/or Parent representing 50% or more of the combined
voting power of such entity’s then-outstanding securities; (b) the consummation
of a merger or consolidation of the Operating Company and/or Parent with any
other corporation, other than a merger or consolidation which would result in
the voting securities of such entity outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of such surviving entity’s
then-outstanding securities which shall not constitute a Change of Control of
the Operating Company and/or Parent; or (c) the stockholders of the Operating
Company and/or Parent approve a plan of complete liquidation of the Operating
Company and/or Parent or an agreement for the sale or disposition by the
Operating Company and/or Parent of all or substantially all of its assets.

--------------------------------------------------------------------------------

4.     Period of Employment. Your employment as Acting Chief Financial Officer
and Vice President shall commence on January 1, 2010. Your employment with the
Company will be “at will,” meaning that either you or the Company will be
entitled to terminate your employment at any time and for any reason, with or
without cause. Additionally, the Company may change your title and
responsibilities at any time, which you acknowledge and agree will not
constitute a termination of your employment by the Company without “cause” or
otherwise entitle you to Severance Pay pursuant to Section 5 below. Any contrary
representations which may have been made to you are superseded by this offer.
This is the full and complete agreement between you and the Company on this
term. Although your job duties, title, compensation and benefits, as well as the
Company’s personnel policies and procedures, may change from time to time, the
“at will” nature of your employment may only be changed in an express written
agreement signed by you and a duly authorized officer of the Company.

5.     Severance Pay. You will be entitled to “Severance Pay” equal to ninety
(90) days severance pay upon the termination of your employment by the Company
without “cause” at any time, which severance pay shall be payable in equal
installments over a ninety (90) period (the “Severance Period”) in accordance
with the Company’s standard payroll practices for salaried employees. Payment to
you of any Severance Pay shall be conditional upon your delivery of a full
release of claims, known and unknown, that you may have against the Company in
form attached hereto as Exhibit A, and your compliance with the non-compete
provisions described in Section 7 below.

        For purposes hereof, “Cause” shall mean a termination by the Company
after notice to you (as described below), effected for any of the following
limited reasons: (i) habitual and continued unavailability to act or respond on
behalf of the Company; (ii) willful misconduct or fraud; (iii) conviction by a
court of competent jurisdiction, of a felony (whether or not committed during
the term hereof or in the course of employment hereunder); (iv) willful,
continued and material failure to observe or perform the duties of his
employment hereunder; (v) willfully acting in a manner materially adverse to the
best interests of the Company. With regard to the notice required for a Cause
termination, Company shall first provide you with 45 days written notice of such
alleged misconduct, including a specific description of such breach, failure or
neglect of duty or obligation sufficient to allow you an opportunity to correct
such noted problems. You shall not be terminated for Cause unless, after the
notice period expires, you continue to fail to satisfactorily perform your
duties. Prior to any vote regarding misconduct, you will be given the
opportunity to appear before the Company’s Board of Directors, with your legal
counsel, to present any relevant information that you believe the Board should
consider in making such decision.

6.     Other Benefits. You will be entitled to the following additional
benefits: (i) insurance benefits provided to all corporate employees; (ii)
cellular phone; (iii) a computer for business use; (iv) 401(k) participation;
(v) annual vacation of three weeks; (vi) cost of maintenance of your
professional status; and (vii) indemnification for your acts taken for the
benefit of the Company and not taken willfully with the intent to bring injury
or disrepute to the Company.

7.     Non-Compete Agreement. You acknowledge that while employed with the
Company, you will learn significant confidential and proprietary information and
trade secrets of the Company, the disclosure or use of which for purposes other
than the Company’s business will be detrimental to the Company. You agree that
for the duration of your employment by the Company, and for the Severance Period
(in the latter case, if, and only if, you are entitled to Severance Pay in
accordance with Section 5 hereof), you shall not without the prior written
consent of the Company, directly or indirectly, engage, participate in, or
assist in any capacity whatever, or have an interest in, any firm, enterprise,
entity or arrangement operating in the state of Tennessee or any other state in
which the Company is mining coal (either directly or using contract miners) on
the date of termination of your employment with the Company, which competes with
the business of the Company. For purposes of this Agreement, “business of the
Company” shall mean coal mining operations. The foregoing shall not prevent you
from acquiring on the open market up to 5% of the outstanding securities of any
publicly held corporation. In the event that you breach this agreement not to
compete, you shall forfeit any Severance Pay to which you are entitled under
Section 5 for the remainder of the Severance Period.

2

--------------------------------------------------------------------------------

8.     Outside Activities. While you render services to the Company, you will
not engage in any other gainful employment, business or activity without the
written consent of the Company. While you render services to the Company, you
also will not assist any person or organization in competing with the Company,
in preparing to compete with the Company or in hiring any employees of the
Company.

9.     Withholding Taxes. All forms of compensation referred to in this letter
are subject to reduction to reflect applicable withholding and payroll taxes.

10.     Entire Agreement. This letter contains all of the terms of your
employment with the Company and supersedes any prior understandings or
agreements, whether oral or written, between you and the Company.

11.     Amendment and Governing Law. This letter agreement may not be amended or
modified except by an express written agreement signed by you and a duly
authorized officer of the Company. The terms of this letter agreement and the
resolution of any disputes will be governed by Tennessee law.

        We hope that you find the foregoing terms acceptable. You may indicate
your agreement with these terms and accept this offer by signing and dating both
the enclosed duplicate original of this letter and returning it to me.

        We look forward to having you join us.

Very truly yours,

National Coal Corp.



By: /s/ Daniel A. Roling                         
Daniel A. Roling, President & CEO

I have read and accept this employment offer:

/s/ Les H. Wagner                                        
Signature of Les H. Wagner

Dated: December 30, 2009

3

--------------------------------------------------------------------------------



EXHIBIT A


RELEASE

Date: _____________________

Les H. Wagner
Chattanooga, Tennessee

         Re:  Separation Terms and General Release Agreement

Dear Les:

        This letter confirms the terms of your separation from the employment of
National Coal Corporation, a Tennessee corporation (“Operating Company”) and a
wholly-owned subsidiary of National Coal Corp., a Florida corporation
(“Parent”), and consideration in exchange for your waiver and general release of
claims in favor of Parent, Operating Company, and each of their respective
officers, directors, employees, agents, representatives, subsidiaries,
divisions, affiliated companies, successors, and assigns (collectively, the
“Company”).

1.     Termination Date. Your employment with the Company will end effective
_____________ (the “Termination Date”). Between now and the Termination Date,
you should assist with any transition-related activities as directed by the
employee to whom you directly report.

2.     Acknowledgment of Payment of Wages. On or before execution of this
release, we delivered to you a final paycheck that includes payment for all
accrued wages, salary, accrued and unused vacation time, reimbursable expenses,
and any similar payments due and owing to you from the Company as of the
Termination Date (collectively referred to as “Wages”). You are entitled to
these Wages regardless of whether you sign this Separation Terms and General
Release Agreement (the “Agreement”).

3.     Consideration For Release. In consideration of the waiver and release of
claims set forth in Paragraph 7 below, and in exchange for your signing this
Agreement, the Company agrees to provide you with the post-termination
payment(s) (the “Severance Payment(s)”) described in Section 5 of that certain
employment offer letter, dated December 29, 2009 (the “Offer Letter”). The
Severance Payment(s) are in addition to any amounts owed to you by the Company.
You acknowledge and agree that you are not otherwise entitled to receive the
Severance Payment(s). You understand that if you do not sign the Agreement, or
if you revoke the signed Agreement as described in Paragraph 18 below (if
applicable), the Company has no obligation to provide you with the Severance
Payment(s).

4.     COBRA Continuation Coverage. Your Company provided health coverage will
end on your Termination Date. If you are eligible for, and timely elect COBRA
continuation, you may continue health coverage pursuant to the terms and
conditions of COBRA at your own expense. Our Human Resources Department will
contact you shortly after your Termination Date. All other insured benefit
coverage (e.g., life insurance, disability insurance) will also end on your
Termination Date.

5.     Return of Company Property. By signing below, you represent that you have
returned all the Company property and data of any type whatsoever that was in
your possession or control.

--------------------------------------------------------------------------------

6.     Confidential Information. You hereby acknowledge that as a result of your
employment with the Company you have had access to the Company’s confidential
information. You acknowledge your continuing obligations under any employee
confidentiality agreement you have previously executed, and you agree you will
hold all such confidential information in strictest confidence and that you may
not make any use of such confidential information. You further confirm that you
have delivered to the Company all documents and data of any nature containing or
pertaining to such Confidential Information and that you have not taken with you
any such documents or data or any copies thereof.

7.     General Release and Waiver of Claims.

> 7.1.     The payments and agreements set forth in this Agreement fully satisfy
> any and all accrued salary, vacation pay, bonus and commission pay,
> stock-based compensation, profit sharing, termination benefits or other
> compensation to which you may be entitled by virtue of your employment with
> the Company or your termination of employment. You acknowledge that you have
> no claims and have not filed any claims against the Company based on your
> employment with or the separation of your employment with the Company.
> 
> 7.2.     To the fullest extent permitted by law, you hereby release and
> forever discharge the Company, its successors, subsidiaries and affiliates,
> directors, shareholders, current and former officers, agents and employees
> (all of whom are collectively referred to as “Releasees”) from any and all
> existing claims, demands, causes of action, damages and liabilities, known or
> unknown, that you ever had, now have or may claim to have had arising out of
> or relating in any way to your employment or separation from employment with
> the Company including, without limitation, claims based on any oral, written
> or implied employment agreement, claims for wages, bonuses, commissions,
> stock-based compensation, expense reimbursement, and any claims that the terms
> of your employment with the Company, or the circumstances of your separation,
> were wrongful, in breach of any obligation of the Company or in violation of
> any of your rights, contractual, statutory or otherwise. Each of the Releasees
> is intended to be a third party beneficiary of the General Release and Waiver
> of Claims set forth in this Paragraph 7.
> 
> > (a)        Release of Statutory and Common Law Claims. Such rights include,
> > but are not limited to, your rights under the following federal and state
> > statutes: the Employee Retirement Income Security Act (ERISA) (regarding
> > employee benefits); the Occupational Safety and Health Act (safety matters);
> > the Family and Medical Leave Act of 1993; the Worker Adjustment and
> > Retraining Act (“WARN”) (notification requirements for employers who are
> > curtailing or closing an operation) and common law; tort; wrongful
> > discharge; public policy; workers’ compensation retaliation; tortious
> > interference with contractual relations, misrepresentation, fraud, loss of
> > consortium; slander, libel, defamation, intentional or negligent infliction
> > of emotional distress; claims for wages, bonuses, commissions, stock-based
> > compensation or fringe benefits; vacation pay; sick pay; insurance
> > reimbursement, medical expenses, and the like.
> > 
> > (b)        Release of Discrimination Claims. You understand that various
> > federal, state and local laws prohibit age, sex, race, disability, benefits,
> > pension, health and other forms of discrimination, harassment and
> > retaliation, and that these laws can be enforced through the U.S. Equal
> > Employment Opportunity Commission, the National Labor Relations Board, the
> > Department of Labor, and similar state and local agencies and federal and
> > state courts. You understand that if you believe your treatment by the
> > Company violated any laws, you have the right to consult with these agencies
> > and to file a charge with them. Instead, you have decided voluntarily to
> > enter into this Agreement, release the claims and waive the right to recover
> > any amounts to which you may have been entitled under such laws, including
> > but not limited to, any claims you may have based on age or under the Age
> > Discrimination in Employment Act of 1967 (ADEA; 29 U.S.C. Section 621 et.
> > seq.) (age); the Older Workers Benefit Protection Act (“OWBPA”) (age); Title
> > VII of the Civil Rights Act of 1964 (race, color, religion, national origin
> > or sex); the 1991 Civil Rights Act; the Vocational Rehabilitation Act of
> > 1973 (disability); The Americans with Disabilities Act of 1990 (disability);
> > 42 U.S.C. Section 1981, 1986 and 1988 (race); the Equal Pay Act of 1963
> > (prohibits pay differentials based on sex); the Immigration Reform and
> > Control Act of 1986; Executive Order 11246 (race, color, religion, sex or
> > national origin); Executive Order 11141 (age); Vietnam Era Veterans
> > Readjustment Assistance Act of 1974 (Vietnam era veterans and disabled
> > veterans); and Tennessee and Alabama state statutes and local laws of
> > similar effect.
> 
> 7.3.     Releasees and you do not intend to release claims (i) which you may
> not release as a matter of law (including, but not limited to, indemnification
> claims under applicable law); (ii) for unemployment, state disability and/or
> paid family leave insurance benefits pursuant to the terms of applicable state
> law; (iii) for any benefit entitlements that are vested as of the Termination
> Date pursuant to the terms of a Company-sponsored benefit plan governed by the
> federal law known as “ERISA”; and (iv) for vested stock and/or vested option
> shares pursuant to the written terms and conditions of your existing stock and
> stock option grants and agreements existing as of the Termination Date. To the
> fullest extent permitted by law, any dispute regarding the scope of this
> general release shall be determined by an arbitrator under the procedures set
> forth in paragraph 11.

2

--------------------------------------------------------------------------------

8.     Covenant Not to Sue.

> 8.1.     To the fullest extent permitted by law, you agree that you will not
> now or at any time in the future pursue any charge, claim, or action of any
> kind, nature and character whatsoever against any of the Releasees, or cause
> or knowingly permit any such charge, claim or action to be pursued, in any
> federal, state or municipal court, administrative agency, arbitral forum, or
> other tribunal, arising out of any of the matters covered by paragraph 7
> above.
> 
> 8.2.     You further agree that you will not pursue, join, participate,
> encourage, or directly or indirectly assist in the pursuit of any legal claims
> against the Releasees, whether the claims are brought on your own behalf or on
> behalf of any other person or entity.
> 
> 8.3.     Nothing in this paragraph shall prohibit you from: (1) providing
> truthful testimony in response to a subpoena or other compulsory legal
> process, and/or (2) filing a charge or complaint with a government agency such
> as the Equal Employment Opportunity Commission, the National Labor Relations
> Board or applicable state anti-discrimination agency.

9.     Non-disparagement. You agree that you will not make any statement,
written or oral, or engage in any conduct that is or could reasonably be
construed to be disparaging of the Company or its products, services, agents,
representatives, directors, officers, shareholders, attorneys, employees,
vendors, affiliates, successors or assigns, or any person acting by, through,
under or in concert with any of them. Nothing in this paragraph shall prohibit
you from providing truthful testimony in response to a subpoena or other
compulsory legal process.

10.     Legal and Equitable Remedies. You and the Company agree that either
party shall have the right to enforce this Agreement and any of its provisions
by injunction, specific performance or other equitable relief without prejudice
to any other rights or remedies that either party may have at law or in equity
for breach of this Agreement.

11.     Arbitration of Disputes. Except for claims for injunctive relief arising
out of a breach of the Employee Confidentiality Agreement, you and the Company
agree to submit to mandatory binding arbitration any future disputes between you
and the Company, including any claim arising out of or relating to this
Agreement. By signing below, you and the Company waive any rights you and the
Company may have to trial by jury of any such claims. You agree that the
American Arbitration Association will administer any such arbitration(s) under
its National Rules for the Resolution of Employment Disputes, with
administrative and arbitrator’s fees to be borne by the Company. The arbitrator
shall issue a written arbitration decision stating his or her essential findings
and conclusions upon which the award is based. A party’s right to review of the
decision is limited to the grounds provided under applicable law. The parties
agree that the arbitration award shall be enforceable in any court having
jurisdiction to enforce this Agreement. This Agreement does not extend or waive
any statutes of limitations or other provisions of law that specify the time
within which a claim must be brought. Notwithstanding the foregoing, each party
retains the right to seek preliminary injunctive relief in a court of competent
jurisdiction to preserve the status quo or prevent irreparable injury before a
matter can be heard in arbitration.

3

--------------------------------------------------------------------------------

12.     Attorneys’ Fees. If any legal action arises or is brought to enforce the
terms of this Agreement, the prevailing party shall be entitled to recover its
reasonable attorneys’ fees, costs and expenses from the other party, in addition
to any other relief to which such prevailing party may be entitled, except where
the law provides otherwise. The costs and expenses that may be recovered exclude
arbitration fees pursuant to paragraph 11 above.

13.     Confidentiality Provision. You agree to keep the contents, terms and
conditions of this Agreement confidential and not disclose them except to your
spouse or domestic partner, attorneys, accountant or as required by subpoena or
court order.

14.     Materiality of Breach. Any breach of the provisions contained in
paragraphs 6 through 9 and/or 13 will be deemed a material breach of this
Agreement.

15.     No Admission of Liability. You agree that this Agreement is not an
admission or evidence of any wrongdoing or liability on the part of the Company,
its representatives, attorneys, agents, partners, officers, shareholders,
directors, employees, subsidiaries, affiliates, divisions, successors or
assigns.

16.     Indemnification. This Release shall not apply with respect to any claims
arising under your existing rights to indemnification and defense pursuant to
(a) the articles and bylaws of the Company for acts as a director and/or
officer, (b) any indemnification agreement with Company, or (c) your rights of
insurance under any director and officer liability policy in effect covering the
Company’s directors and officers.

17.     Review of Agreement. You may not sign this Agreement prior to your
Termination Date. You may take up to twenty-one (21) days from the date you
receive this Agreement, or until your Termination Date, whichever date is later,
to consider this Agreement and release and, by signing below, affirm that you
were advised by this letter to consult with an attorney before signing this
Agreement and were given ample opportunity to do so. You understand that this
Agreement will not become effective until you return the original properly
signed Agreement to Human Resources, attention: Director of Human Resources, at
the Company’s principal executive offices in Tennessee, and after expiration of
the revocation period without revocation by you.

        [IF EMPLOYEE IS OVER 40 AT THE TIME OF TERMINATION, THE FOLLOWING
SECTION 18 APPLIES:

18.     Revocation of Agreement. You acknowledge and understand that you may
revoke this Agreement by faxing a written notice of revocation to our Human
Resources Department, Attention Director of Human Resources at (865) 691-9982
any time up to seven (7) days after you sign it. After the revocation period has
passed, however, you may no longer revoke your Agreement.

4

--------------------------------------------------------------------------------

        IF EMPLOYEE IS UNDER 40 AT THE TIME OF TERMINATION, THE FOLLOWING
SECTION 18 APPLIES:

    18.        Intentionally Omitted.]

19.     Entire Agreement. This Agreement together with the Employee
Confidentiality Agreement that you previously executed is the entire Agreement
between you and the Company with respect to the subject matter of this Agreement
and supersedes all prior negotiations and agreements, whether written or oral,
relating to this subject matter. You acknowledge that neither the Company, nor
its agents or attorneys, made any promise or representation, express or implied,
written or oral, not contained in this Agreement to induce you to execute this
Agreement. You acknowledge that you have signed this Agreement knowingly,
voluntarily and without coercion, relying only on such promises, representations
and warranties as are contained in this document. You understand that you do not
waive any right or claim that may arise after the date this Agreement is
executed.

20.     Modification. By signing below, you acknowledge your understanding that
this Agreement may not be altered, amended, modified, or otherwise changed in
any respect except by another written agreement that specifically refers to this
Agreement, executed by the Company’s authorized representatives and you.

21.     Governing Law. This Agreement is governed by, and is to be interpreted
according to, the laws of the State of Tennessee.

22.     Savings and Severability Clause. Should any court, arbitrator or
government agency of competent jurisdiction declare or determine any of the
provisions of this Agreement to be illegal, invalid or unenforceable, the
remaining parts, terms or provisions shall not be affected thereby and shall
remain legal, valid and enforceable. Further, it is the intention of the parties
to this Agreement that, if a court, arbitrator or agency concludes that any
claim under paragraph 7 above may not be released as a matter of law, the
General Release in paragraph 7 shall otherwise remain effective as to any and
all other claims.

        If this Agreement accurately sets forth the terms of your separation
from the Company and if you voluntarily agree to accept the terms of the
severance package offered please sign below no earlier than your Termination
Date and return it to the Director of Human Resources.


PLEASE REVIEW CAREFULLY. THIS AGREEMENT CONTAINS
A GENERAL RELEASE OF KNOWN AND UNKNOWN CLAIMS.






REVIEWED, UNDERSTOOD AND AGREED:

By: ___________________________________
Les H. Wagner Sincerely,

_____________________________________
Daniel A. Roling, President & CEO



Date: __________________________


DO NOT SIGN PRIOR TO YOUR TERMINATION DATE




5